DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Objections
Claim 18 is objected to because of the following informalities:  claim cannot depending on a higher order claim (i.e., claim 18 cannot depending on claim 24).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11, 13-15, 18-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al (2011/0246308) in view of Lurie (2003/0126205) and further in view of Perlmutter (2009/0168989).
i.e., agents) capable of providing technological support, comprising: receiving, from an advisor manager through an application, by at least one server computer (par. 0032), a selection of a plurality of advisors to be included in a team of advisors (par. 0027; “A "skill group" is a set of agents (i.e., advisors) that are trained to handle a given script. In one embodiment, a skill group defines the number of agents who are scheduled to be on duty at various times of the day on various days of the week, as well as the phone number to use to contact those agents”); provisioning, by the at least one server computer, a team phone number (par. 0031; “a skill group to which a single phone number is assigned”) for call routing to the advisors in the team of advisors in response to receiving the selection of the plurality of advisors to be included in the team of advisors (par. 0027; “A script may cause the routing of direct-connect calls to different skill groups based on the path through the script. A client of the service may assign a skill group to a sub-campaign when it creates the sub-campaign, whereupon the agents in that skill group are then responsible for handling any incoming messages for that sub-campaign”; receiving an incoming phone call on the provisioned team phone number, wherein the incoming phone call is from the customer and related to the support ticket request (par. 0027; “whereupon the agents in that skill group are then responsible for handling any incoming messages for that sub-campaign”); and automatically forwarding the incoming phone call to a phone number associated in the database with at least one advisor on the team of advisors for the support ticket request (par. 0027; “A script may cause the routing of direct-connect calls to different skill groups based on the path through the script. A client of the service may assign a skill group to a sub-campaign when it creates the sub-campaign, whereupon the agents in that skill group are then responsible for handling any incoming messages for that sub-campaign”).
Segall et al did not explicitly suggest of creating, by the at least one server computer, a support ticket request based on a user selection input received from a customer through the application, wherein the user selection input identifies a requested advisor for the support ticket request from a database of registered advisors, wherein the database of registered advisors includes contact information and a listing of skills for each registered advisor; notifying, by the at least one server computer, the requested advisor that the requested advisor has been selected by the customer; forwarding, by the at least one server computer to the customer, the provisioned team phone number, wherein the team of advisors includes the requested advisor. In the same field of endeavor, Lurie teaches system and method for scheduling advice (i.e., support ticket) with a selected provider (i.e., advisor). The seeker (i.e., customer) creating, by the at least one server computer, a support ticket request based on a user selection input received from a customer through the application, wherein the user selection input identifies a requested advisor for the support ticket request from a database of registered advisors (par. 0009; par. 0115; 0121; seeker select a service provider (advisor) among a plurality of providers (advisors) for an appointment (i.e., support ticket); Fig. 19 step 802), wherein the database of registered advisors includes contact information and a listing of skills for each registered advisor (par. 0063; 0078; 0107; i.e., listing of field of service); notifying, by the at least one server computer, the requested advisor that the requested advisor has been selected by the customer (par. 0050; 0090; alert service provider of appointment made by the seeker).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Lurie into view of Segall et al and the result 
Furthermore, Lurie suggest of providing request confirmation to the seekers (i.e., customers) to confirm acceptance of the appointment requested and the system 100 will contact both the service seeker and the selected service provider for a live advice communication (par. 0128; 0144). Lurie does not explicitly suggest of forwarding, by the at least one server computer to the customer, the provisioned team phone number, wherein the team of advisors includes the requested advisor. 
In the same filed of endeavor, Perlmutter the method for providing notification response to the customer via text messaging/email with data such as a telephone number for the IVR (par. 0036). The request confirmation of Lurie could have been substituted with notification response concept of Perlmutter and the result would have been predictable and resulted in sharing or notification of the appointment contact information in order for live advice communication between the seeker and the selected speaker (agent). Therefore, the claimed subject matter would have been obvious to one of the ordinary skills in the art before the effective filing date the invention was made.
Consider claim 10, Lurie teaches wherein the application includes a selection interface configured to aid the customers in selecting an advisor based on the advisor's service category, issues facing the customers, and the customers' proximity to the advisor (par. 0078; 0115-0116).
Consider claim 11, Lurie teaches further comprising receiving, by the at least one server computer, a description of an issue needing to be resolved by an advisor (par. 0077-0078; i.e., searching).

Consider claim 14, Lurie teaches further comprising transmitting, by the at least one server computer, audio and video communication between the customer and requested advisor relating to the support ticket request (par. 0071; 0079).
Consider claim 15, Lurie teaches further comprising, by the at least one server computer, recording communication between the customer and requested advisor relating to the support ticket request (par. 0114; monitor session and generating transaction record).
	Consider claim 19, Perlmutter teaches further comprising transmitting, by the at least one server computer, a request to the customer to provide feedback regarding the service session (par. 0040-0041). The combination does not explicitly suggest of transmitting, by the at least one server computer, a request to the advisor to provide feedback. However, the examiner takes as office notice that it is notoriously well-known in the art to provide rating/feedback by both the customer and the service provider in a session or transaction in order for improvement of services. Therefore, the claimed subject matter would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was made.
Consider claim 24, Segall et al teach further comprising: creating, by the at least one server, a ring schedule for the team advisors via the application, wherein the ring schedule identifies at least one advisor of the team of advisors for each of a plurality of periods of time (par. 0031; “As with the standard mode configuration, agent mode skill groups use a pre-defined schedule. Individual agents, however, can each have a custom schedule or can participate in a common schedule group”); and forwarding, by the at least one server, the incoming phone call to a skill group defines the number of agents who are scheduled to be on duty at various times of the day on various days of the week….cause the routing of direct-connect calls to different skill groups based on the path through the script”).
Consider claim 18, Lurie teaches further comprising: receiving, by the at least one server computer from the requested advisor, an indication of one or more suggested times for real-time communication with the customer; and communicating, by the at least one server computer the one or more suggested times to the customer (par. 0089).
Consider claim 25, as addressed above, the combination teaches wherein forwarding the provisioned team phone number to the customer includes sending, by the at least one server, a text message to the customer that includes the provisioned team phone number in response to creating the support ticket request (par. 0036 of Perlmutter).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Segall et al (2011/0246308) in view of Lurie (2003/0126205) and Perlmutter (2009/0168989) and further in view of Paul et al (2011/0276447).
Consider claim 12, the combinations did not explicitly suggest wherein the received description includes an indication of an the urgency of the issue. In the same field of endeavor, Paul et al teach the method for providing communication service wherein the support ticket description includes the urgency of the issue (par. 0076). Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Paul et al into view of Lurie, Perlmutter and Segall et al and the result would have been predictable and resulted in enabling the system to narrow the search results to provides a better . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Segall et al (2011/0246308) in view of Lurie (2003/0126205) and Perlmutter (2009/0168989) and further in view of Furtado et al (2016/0371276).
Consider claim 17, the combinations did not explicitly suggest adding, by at least one server computer, video and photos to the support ticket request. In the same field of endeavor, Furtado et al teach a technique of obtaining information request from support services where photos and video maybe added to the service submission request (abstract; par. 0020). Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Furtado et al into view of Lurie, Perlmutter and Segall et al and the result would have been predictable and resulted in enabling the system to narrow the search results to provides a better match for the service requirement thereby enhance customer service as well as connecting the seeker to the proper advisor that capable of handling the seeker request.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Segall et al (2011/0246308) in view of Lurie (2003/0126205) and Perlmutter (2009/0168989) and further in view of Bedair et al (7,990,882).
Consider claim 22, the combinations did not explicitly suggest further comprising: monitoring, by the at least one server computer, traffic of a communication interface between the customer and requested advisor according to a quality of service performance metric; and minimizing, by the at least one server computer, the traffic of the communication interface by disabling transmission of one or more features associated with video data of the requested advisor during periods of high traffic. Bedair et al teach a system and method for monitors, .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Segall et al (2011/0246308) in view of Lurie (2003/0126205) and Perlmutter (2009/0168989) and further in view of Shore (2017/0318157).
Consider claim 23, the combinations did not explicitly suggest creating, by the at least one server, a custom greeting for the team phone number via the application; and playing, by the at least one server, the custom greeting in response to receiving an incoming call on the team phone number. In the same field of endeavor, Shore teaches a system and method for call routing and queuing to agents. The call is routed to the selected agent and a custom greeting associated with the unique telephone number is played to the caller (abstract; par. 0036; “The selected call 120 is routed to the selected agent…. the caller is played a custom greeting associated with the unique telephone number.… the queue identifier can include a company name, the unique telephone number for the company, and/or a queue name (e.g., sales or support)”). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Shore into view of Lurie, Perlmutter and Segall et al and the result would have been predictable and resulted in providing an accustomed greeting to caller whenever a call is made to a service or company in order to set “a tone for the customer .
Allowable Subject Matter
Claims 16 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
Applicant asserted that none of these references (Segall, Lurie and, Perlmutter) teach or suggest systems in which a customer is able to select a specific individual advisor and then, in response, sends the customer a "team" phone number instead of a phone number for that specific selected individual advisor. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Segall et al enable the supervisor or manager of the service provider system to create a “skill group” (i.e., a set of agents or advisors) associated with a telephone number to handle calls to the particular number. Lurie enable the customer (seeker) to schedule and selects a speaker (advisor/agent) to handle a his/her need (i.e., advice/trouble ticket) and provides a confirmation along with an optional note (Fig. 11A) to the seeker. Perlmutter on the other hand enable the contact agent (advisor/speaker) to send to the requesting customer data as well as a contact telephone number for the Interactive Voice Response (i.e., call center number/group number). 
Regarding claim 19, since applicant did not comment or acknowledge the examiner office notice with the rejection of the claim. It is taken as a consideration as an admission that the claimed feature is well known in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Quoc D Tran/
Primary Examiner, Art Unit 2651
March 18, 2022